                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DIEGO GEREMIAS CORTEZ                            §
VELASQUEZ,                                       §
                                                 §              5-20-CV-00674-OLG-RBF
                  Petitioner,                    §
                                                 §
vs.                                              §
                                                 §
JOSE M. CORREA, SR., ICE San                     §
Antonio Field Office Director of                 §
Detention; CHAD WOLF, Acting                     §
Secretary, DHS; MATTHEW T.                       §
ALBENCE, Deputy Director, ICE                    §
Senior Official; RAY CASTRO,                     §
Warden, South Texas Detention                    §
Complex; and WILLIAM BARR,                       §
United States Attorney General;                  §
                                                 §
                  Respondents.                   §

                                             ORDER

       Before the Court is the status of the above-referenced case, which was referred to me for

disposition of all pretrial matters pursuant to Rules CV-72 and 1 of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas. See Dkt. No. 18. In

light of the parties Joint Stipulation of Dismissal, Dkt. No. 22, the hearing set for March 3, 2021,

is hereby CANCELLED.

       Accordingly, having considered and acted upon all matters for which the above-entitled

and numbered case was referred, it is ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       IT IS SO ORDERED.

       SIGNED this 2nd day of March, 2021.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE
